Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0784
                       Lower Tribunal No. 15-16110
                          ________________


                            R.H., the Father,
                                 Petitioner,

                                     vs.

          Department of Children and Families, et al.,
                               Respondents.


     A Case of Original Jurisdiction – Prohibition.

     Cooke Law, P.A., and Stewart M. Cooke, for petitioner.

      Laura J. Lee, and Thomasina F. Moore (Tallahassee), for Guardian ad
Litem Program; Karla Perkins, for the Department of Children and Families,
for respondents.


Before FERNANDEZ, MILLER, and LOBREE, JJ.

     MILLER, J.
      Petitioner, R.H., the father, seeks a writ of prohibition to prevent the

assigned trial judge from further presiding over his termination of parental

rights proceedings. In the disqualification motion filed below, the father

alleged that at the permanency hearing, drawing on extrajudicial knowledge,

the trial court prejudged the credibility of an expert witness central to his

future trial.   While we are cognizant of the “flexibility and informality

characteristic of dependency proceedings,” and the fact that dependency

judges routinely encounter the same experts, neutrality and the appearance

of neutrality are equally critical in maintaining the integrity of our judicial

process. M.W. v. Davis, 756 So. 2d 90, 108 (Fla. 2000). It is essential that

the factors impacting the assessment of the credibility of an expert be

derived solely from the record of the proceedings. Hence, the allegations,

as penned, were sufficient to “create in a reasonably prudent person a well-

founded fear of not receiving a fair and impartial trial.” Valdes-Fauli v.

Valdes-Fauli, 903 So. 2d 214, 216 (Fla. 3d DCA 2005) (citations omitted).

Accordingly, we grant the petition, but, confident that the trial judge will

disqualify herself from the proceedings, withhold formal issuance of the writ.

      Petition granted; writ withheld.




                                         2